DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 contains the limitation “wherein the estimated projection point and the real object are in the same reference frame (Emphasis Added).”  However, the term “the real object” fails to have antecedent basis in Claim 14 and Claim 10 from which Claim 14 depends.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 5 – 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smyth (U.S. Patent No. 8,824,779).

Regarding Claim 1, Smyth teaches a method of alignment between real and virtual objects in a head-mounted optical see-through display (Figure 6, Element 80.  Column 18, Lines 16 - 47), the method comprising: 
acquiring at least two images of an eye of a user from two or more image capturing devices (Figure 2, Elements 26 and 28.  Column 10, Line 55 - Column 11, Line 21) to the display; 
estimating a three dimensional (Column 11, Lines 22 - 43) pupil contour (Figure 5.  Column 17, Lines 4 - 44) from the at least two images of the eye, a geometric calibration data (Column 13, Lines 20 - 43) of the two or more imaging devices and, a pre-calibrated geometrical transform data (Figure 3, Element 44.  Column 12, Line 42 - Column 13, Line 3) between the two or more image capturing devices (Figure 2, Elements 26 and 28.  Column 10, Line 55 - Column 11, Line 21); and 
estimating a geometric center (Figure 9, Element 129.  Column 20, Lines 28 – 37) of the extracted three dimensional (Column 11, Lines 22 - 43) pupil contour (Figure 5.  Column 17, Lines 4 - 44) and using the same as a projection point (Seen in Figure 9).

Regarding Claim 2, Smyth teaches the method of claim 1 (See Above), wherein the step of estimating a three dimensional (Column 11, Lines 22 - 43) pupil contour (Figure 5.  Column 17, Lines 4 - 44) further comprises the step of extracting an elliptical pupil contour (Figure 5.  Column 17, Lines 4 - 44) each from (Column 11, Lines 22 – 43) the acquired at least two images of the eye.

Regarding Claim 5, Smyth teaches the method of claim 1 (See Above), wherein the two or more image capturing devices (Figure 2, Elements 26 and 28.  Column 10, Line 55 - Column 11, Line 21) are mounted on (Column 10, Line 55 – Column 11, Line 21) a frame of the optical see-through head mounted display (Figure 6, Element 80.  Column 18, Lines 16 - 47), wherein each of the two or more image capturing devices (Figure 2, Elements 26 and 28.  Column 10, Line 55 - Column 11, Line 21) are pre-calibrated (Column 13, Lines 20 – Column 14, Line 2) and the calibration data are stored in a memory and further the geometric transformation between two or more image capturing devices (Figure 2, Elements 26 and 28.  Column 10, Line 55 - Column 11, Line 21) after they have been rigidly mounted on (Column 10, Line 55 – Column 11, Line 21) the frame is also pre-calibrated (Column 13, Lines 20 – Column 14, Line 2) and stored in the memory.

Regarding Claim 6, Smyth teaches the method of claim 1 (See Above), wherein the optical see-through head mounted display includes a plurality of illuminating sources (Figure 2, Element 24.  Column 14, Lines 12 - 18) which illuminate in narrow-band wavelength (Column 14, Lines 12 - 18), and wherein the narrow band wavelength is in the near infrared spectrum (Element Near-Infrared.  Column 14, Lines 12 - 18).

Regarding Claim 7, Smyth teaches the method of claim 1 (See Above), wherein the image capturing device includes an optical filter (Figure 4A, Element 56a.  Column 15, Line 25 - Column 16, Line 28) which is a band-pass optical filter (Figure 4A, Element 56a.  Column 15, Line 25 - Column 16, Line 28) that passes wavelengths that overlap with the emission wavelengths of illuminating sources (Figure 2, Element 24.  Column 14, Lines 12 - 18) and suppresses all other wavelengths.

Regarding Claim 8, Smyth teaches the method of claim 1 (See Above), wherein the image capturing device includes an optical filter (Figure 4A, Element 56a.  Column 15, Line 25 - Column 16, Line 28) which is a high-pass optical filter (Column 19, Line 62 - Column 20, Line 12) that substantially passes wavelengths which are higher than (Column 19, Line 62 - Column 20, Line 12) the wavelengths of illuminating sources (Figure 2, Element 24.  Column 14, Lines 12 - 18) and suppresses the lower ones.

Regarding Claim 9, Smyth teaches the method of claim 1 (See Above), wherein the optical see-through head mounted display (Figure 6, Element 80.  Column 18, Lines 16 - 47) generates a display signal (Figure 6, Element not labeled, but is the dashed line going into the eye (Element 82).  Column 17, Lines 45 – 59) comprised of wavefronts having a single curvature or one or multiple of a sparse set of curvatures (Figure 6, Element 83.  Column 17, Line 60 – Column 18, Line 15).

Regarding Claim 10, Smyth teaches a system for alignment between real and virtual objects in a head-mounted optical see-through display (Figure 6, Element 80.  Column 18, Lines 16 - 47), the system comprising: 
a processor (Figure 2, Element 39.  Column 10, Line 55 - Column 11, Line 21); 
at least two image capturing devices (Figure 2, Elements 26 and 28.  Column 10, Line 55 - Column 11, Line 21) mounted on (Column 10, Line 55 – Column 11, Line 21) a rigid frame and configured to capture at least two images of the pupil of at least one eye and relay the image data to the processor (Figure 2, Element 39.  Column 10, Line 55 - Column 11, Line 21); and 
a memory device coupled to the processor (Figure 2, Element 39.  Column 10, Line 55 - Column 11, Line 21) and containing a geometric calibration data (Column 13, Lines 20 - 43) of the at least two cameras and a pre-calibrated transformation data (Column 13, Lines 20 – Column 14, Line 2) between the cameras, 
wherein the processor (Figure 2, Element 39.  Column 10, Line 55 - Column 11, Line 21) is configured to extract a three dimensional (Column 11, Lines 22 - 43) pupil contour (Figure 5.  Column 17, Lines 4 - 44), using the geometric calibration data (Column 13, Lines 20 - 43) and the pre-calibrated transformation data (Column 13, Lines 20 – Column 14, Line 2) and calculate the center of three dimensional (Column 11, Lines 22 - 43) pupil contour (Figure 5.  Column 17, Lines 4 - 44) to be used as a projection point.

Regarding Claim 13, Smyth teaches the system of claim 10 (See Above), wherein conditioned upon unavailability of a user's Stiles-Crawford Peak (SCP) position, the processor (Figure 2, Element 39.  Column 10, Line 55 - Column 11, Line 21) is configured to extract the three dimensional (Column 11, Lines 22 - 43) pupil contour (Figure 5.  Column 17, Lines 4 - 44), using the geometric calibration data (Column 13, Lines 20 - 43) and the pre-calibrated transformation data and calculate the center of three dimensional (Column 11, Lines 22 - 43) pupil contour (Figure 5.  Column 17, Lines 4 - 44) to be used as a projection point.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smyth (U.S. Patent No. 8,824,779) in view of Sylvan et al. (U.S. PG Pub 2014/0333665).

Regarding Claim 11, Smyth teaches the system of claim 10 (See Above).  Smyth is silent with regards to wherein, at least a part of the processor and memory are remotely located with respect to the frame.
Sylvan et al. teach wherein, at least a part of the processor and memory are remotely located (Paragraph 57) with respect to the frame.
It would have been obvious to a person of ordinary skill in the art to modify the eye-gaze determinization apparatus of Smyth with the logic subsystem of Sylvan et al.  The motivation to modify the teachings of Smyth with the teachings of Sylvan et al. is to provide for parallel, distributed, and/or coordinated processing, as taught by Sylvan et al. (Paragraph 57).


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth (U.S. Patent No. 8,824,779) in view of Kezele et al. (U.S. PG Pub 2016/0012643).

Regarding Claim 12, Smyth teaches the system of claim 10 (See Above).  Smyth is silent with regards to further comprising: a tracking system configured to obtain a real-time coordinates of a real object and, the processor is further configured to receive said real-time coordinates of the real object and the projection point to calculate an input signal to the display corresponding to the at least one eye such that the display produces rays corresponding to the virtual object that substantially overlap with the corresponding rays from the real object when incident on the pupil.
Kezele et al. teach further comprising: a tracking system (Figure 12, Element 54.  Paragraph 108) configured to obtain a real-time coordinates (Paragraph 133) of a real object and, the processor (Paragraph 100) is further configured to receive said real-time coordinates (Paragraph 133) of the real object and the projection point to calculate an input signal to the display corresponding to the at least one eye (Figure 12, Elements 51 and 52.  Paragraph 106) such that the display produces rays corresponding to the virtual object that substantially overlap with the corresponding rays from the real object when incident on the pupil (Figure 14.  Paragraph 119).
It would have been obvious to a person of ordinary skill in the art to modify the eye-gaze determinization apparatus of Smyth with the real object detection of Kezele et al.  The motivation to modify the teachings of Smyth with the teachings of Kezele et al. is to provide an AR system combining real-world captured information with a virtual object in real-time, as taught by Kezele et al. (Paragraph 12).

Regarding Claim 14, Smyth teaches the system of claim 10 (See Above).  Smyth is silent with regards to wherein the estimated projection point and the real object are in the same reference frame.
Kezele et al. teach wherein the estimated projection point and the real object are in the same reference frame (Figures 14 – 15.  Paragraph 119 – 121).
It would have been obvious to a person of ordinary skill in the art to modify the eye-gaze determinization apparatus of Smyth with the real object detection of Kezele et al.  The motivation to modify the teachings of Smyth with the teachings of Kezele et al. is to provide an AR system combining real-world captured information with a virtual object in real-time, as taught by Kezele et al. (Paragraph 12).


Allowable Subject Matter
Claims 3 and 15 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Smyth (U.S. Patent No. 8,824,779) teach acquiring at least two images of an eye of a user from two or more image capturing devices (Figure 2, Elements 26 and 28) to the display; estimating a three dimensional (Column 11, Lines 22 - 43) pupil contour (Figure 5) from the at least two images of the eye, a geometric calibration data (Column 13, Lines 20 - 43) of the two or more imaging devices and, a pre-calibrated geometrical transform data (Figure 3, Element 44) between the two or more image capturing devices (Figure 2, Elements 26 and 28); and estimating a geometric center (Figure 9, Element 129) of the extracted three dimensional (Column 11, Lines 22 - 43) pupil contour (Figure 5) and using the same as a projection point (Seen in Figure 9).
However, the prior art of record fails to teach at least the limitations of “converting the extracted elliptical pupil contours from the at least two images of the eye into a fronto-parallel form; estimating an Stiles-Crawford Peak (SCP) position each in the fronto-parallel form of the at least two images of the eye using a reference iris image containing a calibrated reference image Stiles-Crawford Peak (SCP) position; calculating location of an actual Stiles-Crawford Peak (SCP) position in three dimension using the estimated Stiles-Crawford Peak (SCP) position each in the fronto-parallel form of the at least at least two images of the eye, the geometric calibration data of the two or more imaging devices and, a pre-calibrated geometrical transform data between the two or more image capturing devices; and using the said location of the actual Stiles-Crawford Peak (SCP) position in three dimensional space as the projection point” in combination with the other limitations of Claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach at least “wherein the reference iris image is captured in the fronto-parallel view along with the calibrated Stiles-Crawford Peak (SCP) position, and stored in memory as biometric and calibration data for the each user or viewer” of Claim 4 in combination with the other limitations of Claim 1, from which Claim 4 depends.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amir et al. (U.S. Patent No. 6,578,962) discloses an eye gaze tracking system that is capable of tracing multiple eye components.
Hennessey et al. (U.S. Patent No. 8,457,352) discloses an estimated three dimensional point of gaze device that will determine the pupil and other eye components.
Yin et al. (U.S. Patent No. 8,885,882) discloses a real time eye tracking system that determines three dimensional eye components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625